CLARK, Judge.
The defendant assigns as error the denial of a challenge for cause of juror No. 6 pursuant to G.S. 9-3. This statute provides:
“All persons are qualified to serve as jurors and to be included on the jury list who are citizens of the State and residents of the county, who have not served as jurors during the preceding two years. . . . Persons not qualified under this section are subject to challenge for cause.”
There is no question that the juror was subject to challenge for cause since he had served on a jury within the preceding two years.
Defendant, however, waived objection to the denial of the motion to challenge for cause since he had not exhausted his peremptory challenges.
State v. Brittain, 89 N.C. 481 (1883), is directly on point. In Brittain, a juror was called who had served on a jury in the same court within the preceding two years. The juror was challenged for cause and the court overruled the challenge. The jury was selected before the defendants had exhausted their peremptory challenges. On appeal the court held that the defendants were not entitled to a venire de novo. The court cited State v. Cockman, 60 N.C. 484 (1864), as authority for its decision. Cockman held that an improper denial of a challenge for cause was not prejudicial. The defendant had excused the jurors in question and had several peremptory challenges remaining when the jury was seated.
The rule is succinctly stated in State v. Chavis, 24 N.C. App. 148, 175, 210 S.E. 2d 555, 573 (1974), cert. denied 287 N.C. 261, 214 S.E. 2d 434 (1975), cert. denied 423 U.S. 1080 (1976). “[I]n order for *741a defendant to perserve his exception to the court’s denial of a challenge for cause, he must (1) excuse the challenged juror with a peremptory challenge, (2) exhaust his peremptory challenges before the panel is completed, and (3) thereafter seek, and be denied, peremptory challenge to an additional juror.”
The defendant did not comport with the rule set out in Chavis, supra. Defendant had a peremptory challenge remaining which he could have used to excuse the challenged juror from the panel. His failure to exhaust peremptory challenges waived objection to the overruling of his challenge for cause.
No error.
Judges Parker and Erwin concur.